NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE ACER AMERICA CORPORATION,
CYBERLINK.COM CORPORATION, GATEWAY,
INC., APPLE, INC., ASUS COMPUTER
INTERNATIONAL, INC., DELL, INC., MICROSOFT
CORPORATION, NERO AG, NERO, INC., SONIC
SOLUTIONS, SONY CORPORATION, AND SONY
ELECTRONICS, INC.,
Petitioners.
MiSce11aneouS Docket No. 942
On Petition for Writ of MandamuS to the United
StateS District Court for the Eastern District of Texas in
consolidated case noS. 08-CV-0369 and 07-CV-O376,
Mag"iStrate Judge CharleS Everingham IV.
ON MOTION
PER CUR1AM.
0 R D E R
The petitioners move for an order staying proceedings
in the United States District Court for the EaStern Dis-

2
trict of Texas, pending disposition by this court of their
petition for a writ of mandamus
Upon consideration thereof,
IT ls 0RDERED THAT:
(1) MediaStream, Inc. is directed to respond to the
motion to stay proceedings no later than November 15,
2010.
(2) All proceedings in this case in the United States
District Court for the Eastern District of Texas are tem-
porarily stayed, pending this court‘s consideration of the
papers submitted
FoR THE CoURT
 9  /s/ Jan Horbaly
Date J an Horbaly
C1erk
FILED
U.S. COURT OF APPEALS FOR
cc: Joshua M. Masur, Esq. THE FEDERA'~ C'RCu'T
Elaine Y. Choyy, Esq. NUV 0 9 mm
1\/lark C. Scars1, Esq.
Scott F. Partridge, Esq.
George F. Pappas, Esq. Jmc m
M. Craig Tyler, Esq.
Roderick M. Thompson, Esq.
Richard S. Gresa1fi, Esq. ,_
Byron W. Cooper, Esq. 
C1erk, United States District Court for the Eastern
District ()f Texas
s19